DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 5, and 8 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barthwaite et al. (US 2018/0312023).
Regarding claim 1, Barthwaite et al. discloses an unmanned aerial vehicle (100), comprising: a central body (110); and a plurality of landing gears (112 carrying first wing portions 128; 118) that are extendable from and movable relative to the central body, wherein the plurality of landing gears are configured to transform between: a flight configuration wherein the landing gears are extending laterally away from the central body and not in contact with a surface below the central body (Fig. 9), and a surface configuration wherein the landing gears are extending towards the surface below the central body (Fig. 10), and wherein when the landing gears are in the surface configuration, the landing gears are configured to support a weight of the central body on the surface and transport the UAV over the surface by moving one or more of the landing gears relative to the surface (paragraph [0020]).  
Regarding claim 2, Barthwaite et al. discloses that when the UAV is in the flight configuration, flight of the UAV is effected via one or more propulsion units (114) on the UAV.  
Regarding claim 3, Barthwaite et al discloses that the one or more propulsion units are supported on the landing gear (Fig. 1).  
Regarding claim 4, Barthwaite et al. discloses that each of the landing gears (112 carrying first wing portions 128; 118) has a proximal end closer to the central body and a distal end further away from the central body and wherein each of the one or more propulsion units supported on one of the landing gears is located at the distal end of the one of the landing gears (Fig. 1).  
Regarding claim 5, Barthwaite et al. discloses that the each of the propulsion units supported on the one of the landing gears is located at a predetermined distance from the central body (inherent in Barthwaite et al.).  
Regarding claim 8, Barthwaite et al. discloses that each of the plurality of landing gears comprises a plurality of portions (118 is coupled to 112) operably coupled together by one or more joints (joints shown in Fig. 1 between 118 and 112) that allow the portions to be movable with respect to each other.  
Regarding claim 9, Barthwaite et al. discloses that each of the plurality of landing gears is operably coupled to the central body by a joint that allows the each of the plurality of landing gears to be extendable from and movable relative to the central body (Fig. 1; paragraph [0018]).  
Regarding claim 10, Barthwaite et al. discloses that the plurality of landing gears are further configured to transform between: a transforming configuration wherein: a first set of landing gears from the plurality of landing gears are extending laterally away from the central body, and a second set of landing gears from the plurality of landing gears are extending towards the surface below the central body, and the flight configuration wherein both the first set and the second set of landing gears are extending laterally away from the central body (since the legs taught by Barthwaite et al. are independently controllable [0035], it is understood that they are configured to transform as claimed).  
Regarding claim 11, Barthwaite et al. discloses that when the landing gears are in the transforming configuration, the second set of landing gears are configured to support a weight of the central body on the surface and transport the UAV over the surface by moving one or more landing gears from the second set of landing gears relative to the surface (this feature is inherent in Barthwaite et al. since the legs are independently controlled and any set of legs that are in moved below the UAV would support the weight of the central body).  
Regarding claim 12, Barthwaite et al. discloses that each landing gear from the first set of landing gears supports a propulsion unit to effect flight of the UAV (inherent in Barthwaite et al.).  
Regarding claim 13, Barthwaite et al. discloses that each landing gear from the second set of landing gears supports a propulsion unit to effect flight of the UAV (inherent in Barthwaite et al.).  
Regarding claim 14, Barthwaite et al. discloses that each landing gear from the first and second sets of landing gears supports a propulsion unit to effect flight of the UAV (inherent in Barthwaite et al.).  
Regarding claim 15, Barthwaite et al. discloses a method for transformation of an unmanned aerial vehicle (UAV), the method comprising: providing a UAV (100) including: a central body (110); and a plurality of landing gears (112 carrying first wing portions 128; 118) that are extendable from and movable relative to the central body, wherein the plurality of landing gears are configured to transform between: a flight configuration wherein the landing gears are extending laterally away from the central body and not in contact with a surface below the central body (Fig. 9), and a surface configuration wherein the landing gears are extending towards the surface below the central body (Fig. 10), and wherein when the landing gears are in the surface configuration, the landing gears are configured to support a weight of the central body on the surface and transport the UAV over the surface by moving one or more of the landing gears relative to the surface; and operating the UAV such that the UAV adopts the flight configuration or the surface configuration (paragraph [0020]).  
Regarding claims 16 and 17, the discussion of claims above is relied upon.
Regarding claim 18, Barthwaite et al. discloses a method of assembling an unmanned aerial vehicle (100) comprising: attaching to a central body (110) a plurality of landing gears (112 carrying first wing portions 128; 118) that are extendable from and movable relative to the central body when attached to the central body, wherein the plurality of landing gears are configured to transform between: a flight configuration wherein the landing gears are extending laterally away from the central body and not in contact with a surface below the central body (Fig. 9), and a surface configuration wherein the landing gears are extending towards the surface below the central body (Fig. 10), and wherein when the landing gears are in the surface configuration, the landing gears are configured to support a weight of the central body on the surface and transport the UAV over the surface by moving one or more landing gears relative to the surface (paragraph [0020]).  
Regarding claims 19 and 20, the discussion of claims above is relied upon.

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barthwaite et al. (US 2018/0312023).
Regarding claim 1, Barthwaite et al. discloses an unmanned aerial vehicle (100), comprising: a central body (110); and a plurality of landing gears (112 carrying second wing portions 130; 118) that are extendable from and movable relative to the central body, wherein the plurality of landing gears are configured to transform between: a flight configuration wherein the landing gears are extending laterally away from the central body and not in contact with a surface below the central body (Fig. 9), and a surface configuration wherein the landing gears are extending towards the surface below the central body (Fig. 10), and wherein when the landing gears are in the surface configuration, the landing gears are configured to support a weight of the central body on the surface and transport the UAV over the surface by moving one or more of the landing gears relative to the surface (paragraph [0020]).  
Regarding claim 6, Barthwaite et al. discloses-74-Client Ref No. 2015F0315USAttorney Docket No. 00203.1373.OOUS a plurality of arms (112 carrying first wing portions 128) extending away from the central body, wherein the one or more propulsion units (114) are supported on the arms.  
Regarding claim 7, Barthwaite et al. discloses that each of the arms has a proximal end closer to the central body and a distal end further away from the central body, and wherein each of the one or more propulsion units is supported on the distal end of one of the arms (Fig. 1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALENTINA XAVIER/Primary Examiner, Art Unit 3642